 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JAMES LESCINSKY,
                                                           Case No.: 2:20-cv-00290-RFB-NJK
12             Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 55]
14   CLARK COUNTY SCHOOL DISTRICT,
15             Defendant(s).
16         Plaintiffs’ counsel filed a certificate of service for the notice sent to potential opt-in
17 plaintiffs. Docket No. 55. It is not clear why this document should be filed in the case at this
18 juncture, as opposed to such information being exchanged between the parties only. Accordingly,
19 no later than July 16, 2021, Plaintiffs’ counsel must explain why this certificate of service should
20 not be stricken from the docket.1
21         IT IS SO ORDERED.
22         Dated: July 9, 2021
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27         1
              This document was filed under seal, presumably because it includes ten pages of
   addresses and other contact information for potential opt-in plaintiffs. To the extent this document
28 is stricken, it will remain under seal.

                                                    1
